DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. 
Applicant argues the claimed invention requires nonlinear optical parametric oscillator including a “nonlinear crystal,” and the same is not disclosed by Bragg et al (US 7,612,934 B2), since Bragg et al discloses a periodically poled nonlinear material.  Applicant argues a periodically poled nonlinear material cannot reasonably be considered a nonlinear “crystal” since it comprises a plurality of divisional planes extending parallel to one another.  The Examiner respectfully disagrees.
Bragg et al specifically refers to their periodically poled nonlinear material as a “single crystal” (col. 6 lines 20-23; col. 9 lines 41-43), and therefore periodically poled nonlinear structures, such as nonlinear material 302, anticipate a “nonlinear crystal” despite comprising a plurality of parallel divisional planes.
With respect to the recitation of an optical parametric oscillator, the preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said input mirror" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 11 is considered dependent on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bragg et al (US 7,612,934 B2).
Re. Claim 1, Bragg et al discloses a device 200 comprising:
a nonlinear crystal 302 having a first side wall and a second side wall, said first side wall having a first optically polished surface, said second side wall having a second optically polished surface (Fig 3; col. 6 lines 20-23, col. 8 lines 4-6, and col. 9 lines 41-43);
an input beam 310 of coherent radiation, said beam of radiation including at least two collinear beams of different wavelengths (i.e. different frequencies ω and 2ω) (Fig 3; col. 8 lines 6-7);
a first coating 306 on said first side wall, said first coating 306 partially or completely transmitting at one or more wavelengths (i.e. transmissive of frequency 2ω) of said collinear beams, said first coating 306 covering at least a portion of said first optically polished surface (Fig 3; col. 6 lines 54-56; col. 7 line 67; col. 8 lines 1-18);
a second coating 304 on said second side wall, said second coating 304 partially or completely transmitting at one or more wavelengths (i.e. transmissive of frequency 2ω) of said collinear beams, said second coating covering 304 at least a portion of said second optically polished surface (Fig 3; col. 6 lines 54-56; col. 7 line 67; col. 8 lines 1-18);
such that a zig-zag path 320/330/340 is established having one or more bounce points on said upper side wall and on said lower side wall, and dumped light is emitted from at least one said bounce point (Fig 3; col. 8 lines 7-18).
Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re. Claim 6, Bragg et al discloses said first side wall is parallel to said second side wall (Fig 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg et al (US 7,612,934 B2) and Manni (US 2006/0114961 A1).
Re. Claim 9, Bragg et al discloses the device as discussed above, including a first coating 306 on said first side wall, said first coating 306 partially or completely transmitting at one or more wavelengths (i.e. transmissive of frequency 2ω) of said collinear beams, (Fig 3; col. 6 lines 54-56; col. 7 line 67; col. 8 lines 1-18). 
However, Bragg et al does not disclose said first coating is formed by dichroic coating.
Manni discloses a nonlinear optical device comprising a nonlinear medium 11 having two dichroic coating surfaces 27 and 47 to facilitate optical transmission along a zig-zag beam path 71 through the nonlinear medium (Fig 4; [0062], [0064], [0069]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Manni illustrates dichroic coatings are suitable reflective means to induce a zig-zag optical path within a non-linear medium (Manni: [0062], [0064]).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claims 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg et al (US 7,612,934 B2) and Komine (US 5,640,480).

However, Bragg et al fails to disclose an input mirror disposed between said input beam and said nonlinear crystal, said input mirror having one of a high transmissivity, a high reflectivity, or partial reflectivity to one of said at least two collinear beams of different wavelengths.  Likewise, Bragg et al does not disclose an output mirror disposed in a resonated signal light emitted from said nonlinear crystal, said output mirror having a partial reflectivity at a resonated signal wavelength.  Finally, Bragg et al does not disclose an output mirror disposed in a resonated signal light emitted from said nonlinear crystal, said output mirror having either a high reflectivity or a partial reflectivity at a pump wavelength so as to produce two-pass-pumping of said nonlinear optical parametric oscillator.
Komine discloses a nonlinear optical device comprising: a nonlinear optical medium 10 having at least two reflective surfaces 12 and 14 (Fig 2; col. 4 lines 45-51; col. 5 lines 21-28) functioning to produce interaction of incident radiation of a first wavelength with an output emission of a second wavelength by transmitting along a zig-zag optical beam path 13 established in said nonlinear medium 10 by said reflective surfaces 12 and 14, said zig-zag path 13 including at least two reflection points at said reflective surfaces 12 and 14 (Fig 2; col. 4 lines 61-67; col. 5 lines 1-4 and 18-28).  Komine also discloses an input mirror 15 partially reflective at the first wavelength, and an output mirror 17 partially reflective at the second wavelength and highly reflective at a pump wavelength so as to produce two-pass-pumping of said nonlinear optical parametric oscillator (Fig 2; col. 5 lines 10-18 and 26-32).
.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claim 12, the prior art does not disclose or reasonably suggest the nonlinear optical parametric oscillator as required by the claim, further comprising a dichroic combiner mirror and a second dichroic mirror, said dichroic combiner mirror disposed between said at least two collinear beams of different wavelengths and said nonlinear crystal, said dichroic combiner mirror functioning to combine said at least two collinear beams of different wavelengths so as to follow a designated zig-zag path, said second dichroic mirror disposed at an output of said nonlinear optical parametric oscillator so as to separate an amplified signal beam from a residual pump beam.
The most applicable prior art, Bragg et al (US 7,612,934 B2), discussed above, fails to disclose or reasonably suggest the limitations highlighted above in combination with the remaining features of the claim.  Komine (US 5,640,480) fails to remedy the teachings of Bragg et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/11/21